





Exhibit 10.2







December 21, 2006







Mr. Mark Furlong

Marshall & Ilsley Corporation

770 North Water Street

Milwaukee, Wisconsin  53202




Dear Mark,




The purpose of this letter is to set forth the terms of your supplemental
executive retirement benefit (“SERP”).   This letter agreement formalizes the
specific provisions of the original benefit which was approved by the
Compensation and Human Resources Committee (the “Committee”) of the Board of
Directors of Marshall & Ilsley Corporation (“M&I”) at its January 2005 meeting
and also incorporates the increased benefit level which was approved by the
Committee at its December 21, 2006 meeting, in consideration of the change in
your responsibilities.




1.

Monthly Benefit.  Subject to Paragraphs 2, 3 and 4 hereof which deal with
vesting, your monthly SERP (the “Monthly Benefit”) will equal one-twelfth (1/12)
of 55% of Compensation, as hereafter defined, reduced by the sum of (a) the
monthly amount which you would be entitled to receive from Social Security
assuming you commenced taking benefits at age 65 and (b) the monthly annuitized
value of M&I’s contributions to the qualified and nonqualified retirement plans
(specifically, the employer match for the 401(k), the profit sharing
contribution to the qualified and nonqualified plans (including the employer
contributions to the executive deferred compensation plans), and contributions
to any future employer-funded retirement plan), increased for earnings
attributable thereto from the date of M&I’s contribution, as computed pursuant
to Exhibit A hereto.  “Compensation” means the average of your base salary and
short-term incentive (unreduced for any deferrals) for the five highest years in
the last ten years of employment with M&I.




2.

Vesting of Monthly Benefit, In General.  Except as provided in Paragraphs 3 and
4 hereof, if your employment with M&I terminates prior to age 55, you will not
be entitled to any Monthly Benefit under this agreement.  The Monthly Benefit
begins vesting at age 55 and is fully vested at age 62.  If your employment with
M&I terminates after age 55 but prior to age 62, there is a 4% reduction for
each year prior to age 62 that your employment terminates.  For example, if your
employment with M&I terminates when you are age 60, your Monthly Benefit would
be reduced by 8%, except as provided in Paragraphs 3 and 4 hereof.




3.

Accelerated Vesting of Monthly Benefit for Death or Disability.  Notwithstanding
anything to the contrary contained in Paragraph 2 hereof, in the event of your
death or Disability, the vesting of the Monthly Benefit will be accelerated in
accordance with the provisions of this Paragraph 3.  “Disability” means that you
are disabled such that you qualify for disability benefits pursuant to M&I’s
Long-Term Disability Income Plan.  The Monthly Benefit will be 40% vested if
your death or Disability occurs prior to February 1, 2006.  On February 1, 2006
and on each February 1st thereafter, the Monthly Benefit will become vested for
an additional 4% such that it will be completely vested by February 1, 2020.  




4.

Accelerated Vesting of Monthly Benefit for Change in Control.  Notwithstanding
anything to the contrary contained in Section 2 hereof, in the event of a Change
in Control, the vesting of the SERP will be accelerated in accordance with the
provisions of this Paragraph 4.  “Change in Control” has the same meaning as in
M&I’s 2003 Executive Stock Option and Restricted Stock Plan. The SERP will be
40% vested if a Change in Control occurs prior to February 1, 2006.
  On February 1, 2006 and on each February 1st thereafter, the SERP will become
vested for an additional 4%.  In all events, if a Change in Control occurs after
you attain age 55, the SERP will be 100% vested.




5.

Time of Payment.  Payment of the Monthly Benefit will commence on the first day
of the month after the month in which you attain, or would have attained (in the
case of your death prior thereto), age 65.  Notwithstanding anything contained
herein to the contrary, if you make an election prior to December 31, 2007, in
the event of a Change in Control you will receive the Monthly Benefits in a lump
sum, computed as provided herein, within 60 days after a Change in Control, but
only if the Change in Control also constitutes a change in the ownership or
effective control of M&I, or in the ownership of a substantial portion of the
assets of M&I, within the meaning of Section 409A of the Code and the guidance
promulgated thereunder.  The lump sum payment shall be determined (i) assuming
that the Monthly Benefit would be distributed for your life beginning at age 65,
with a 120-month certain payout, or, if your Monthly Benefit has already been
determined because of death, retirement or other termination of employment,
using the Monthly Benefit and method of distribution then in effect, (ii) using
reasonable actuarial assumptions, as determined by M&I’s actuaries, and (iii)
using a discount rate of 6 percent, compounded annually.  If you do not make a
timely lump sum election, your Monthly Benefit will commence as otherwise
provided herein.

6.

Manner of Payment.  The Monthly Benefit shall be paid to you for life, with a
ten-year certain pay-out.  Alternatively, if you timely elect, prior to the
commencement of payments and in the manner provided by the Compensation
Committee, you may receive a joint and 50% survivor annuity in lieu of the
Monthly Benefit in the form of a single life annuity with a 10-year certain
pay-out.  The joint and 50% survivor annuity must be actuarially equivalent to
the single life annuity with a 10-year certain pay-out, determined applying
reasonable actuarial assumptions, as determined by M&I’s actuaries, within the
meaning of Section 409A of the Code and the guidance promulgated thereunder.
 For purposes hereof, the survivor must be your “Spouse,” which means the person
to whom you are married when benefit payments hereunder commence.  If you and
your Spouse are later divorced, she loses her status as the Spouse hereunder and
is entitled to no benefits under this Paragraph 6.  All payments made in
accordance with this Paragraph 6 shall cease upon the last to die of you and
your Spouse if you have elected the joint and 50% survivor option.

7.

Beneficiaries.  If you do not elect a joint and 50% survivor annuity, after your
death, the Monthly Benefit will be distributed to the person(s) you designate on
the beneficiary designation for M&I’s qualified retirement plan, from time to
time, if the ten-year certain pay-out period has not yet elapsed.  If there is
more than one qualified retirement plan, the beneficiary designation for the
plan with the biggest balance at your date of death shall govern this SERP.
 Alternatively, you may file a separate beneficiary designation with M&I to
govern the amounts payable after your death, if any, under this SERP.




8.

Withholding.  All Monthly Benefits paid to you or your beneficiaries shall be
reduced by applicable income and employment tax withholding as required by law.
 In the event of any dispute as to whether withholding is required or the amount
thereof, the determination of M&I’s tax advisors shall be binding on M&I, you
and your beneficiaries.




9.

No Guarantee of Employment.  Nothing in this letter shall be construed to give
you any right to remain in the employ of M&I.




10.

No Requirement to Fund; Assignability.  Nothing herein shall be construed to
require M&I to reserve, or otherwise set aside, funds for the payment of
benefits hereunder.  Nothing contained herein shall create or be construed to
create a trust of any kind.  To the extent that you or your beneficiaries have a
right to receive payment from M&I hereunder, such right shall be no greater than
the right of any unsecured general creditor of M&I.  Your interest hereunder,
and that of your beneficiaries, is not assignable, nor is it subject to
reduction for your debts or defaults or those of your beneficiaries, whether to
M&I or others, other than withholding taxes.




11.

Administration. The SERP shall be administered by the Committee, which shall
have full and exclusive power to interpret this letter and to adopt such rules,
regulations and guidelines for carrying out the SERP as it may deem necessary or
proper.  The Committee may delegate any of its administrative duties to any M&I
employee.  Actions by the Committee hereunder shall be final and binding on M&I,
you and your beneficiaries.




12.

Status of SERP Under ERISA.  The SERP is intended to be an unfunded plan
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
as described in Section 201(2), Section 301(a)(3), Section 401(a)(1) and Section
4021(b)(6) of the Employee Retirement Income Security Act of 1974, as amended.
 To comply with these provisions, there is a Claims Procedure attached hereto as
Exhibit B.

13.

Amendment and Termination.  The Committee may amend or terminate the SERP at any
time; provided, however, that the Committee or any successor thereto may not
amend the SERP if a Change in Control occurs without your consent, or that of
your beneficiaries if you are not then living.  In situations other than a
Change in Control, amendment or termination may not result in a reduction in
your benefits (or those of your beneficiaries) if payment of Monthly Benefits
has already begun, nor may amendment or termination result in you or your
beneficiaries receiving a benefit hereunder smaller than that to which you would
have been entitled had you terminated employment on the day prior to the
effective date of such amendment or termination, unless necessary to conform to
any present or future Federal law or regulation.  M&I shall notify you of any
amendment or termination of the SERP within a reasonable period of time after
the Committee’s action.

14.

Miscellaneous.  To the extent not preempted by the laws of the United States of
America, the laws of the State of Wisconsin, without regard to their conflict of
law provisions, shall be the controlling law in all matters relating to the
SERP.

Very truly yours,

/s/ Paul Renard

Paul Renard, Senior Vice President







EXHIBIT A

Computation

The purpose of this Exhibit A is to set forth the methodology for computing (a)
the age 65 monthly Social Security benefit and (b) the monthly annuitized value
of M&I’s contributions to the qualified and nonqualified retirement plans,
increased for earnings attributable thereto from the date of M&I’s contribution,
as set forth in Paragraph 1 of the letter dated December 21, 2006 providing for
a SERP for Mark Furlong (the “Letter”).




(a)

To determine the monthly amount for Social Security, the age 65 monthly Social
Security benefit at the time of the Determination Date, defined below, will be
increased by three percent per annum for the number of full years between
termination of employment and when Mr. Furlong would reach age 65.




(b)

To determine the monthly annuitized value, the calculation will begin with the
balance(s) in the employer contribution accounts(s) for Mr. Furlong in the
Retirement Growth Plan (the qualified plan), and the balance(s) in the employer
contribution account(s) in M&I’s executive deferred compensation plans for the
month ending with or immediately prior to Mr. Furlong’s retirement date or date
of death, but in no case later than the month prior to Mr. Furlong’s 65th
birthday (“the Determination Date”), and shall add in the remaining
contributions to be made by M&I on Mr. Furlong’s behalf, if any, for the period
ending on the earlier of Mr. Furlong’s retirement date, his date of death, or
the last day of the month prior to Mr. Furlong’s 65th birthday.  If Mr. Furlong
retires prior to his 65th birthday, the future value of these balances will be
computed as of the date on which payments will commence pursuant to Paragraph 5
of the Letter using the average of the Moody’s A Long-Term Corporate Bond Rate
as determined under the deferred compensation plans for the five full calendar
years ending on or prior to the Determination Date, but in no event greater than
eight percent.  The balances will be annuitized on a single life basis using
then current actuarial assumptions and the same interest rate determined in the
prior sentence, in order to determine a monthly amount payable from the employer
contributions to the qualified and nonqualified retirement plans.  If M&I
subsequently adopts additional qualified or nonqualified retirement plans, the
computation of the offset for the employer contribution accounts in those plans
will also be governed by this Exhibit A.




EXHIBIT B

Claims Procedure







Pursuant to the letter dated December 21, 2006 providing for a SERP for Mark
Furlong, he is entitled to make a request for any benefits to which he believes
he may be entitled.  Any such request must be made in writing, and it should be
made to M&I in care of the human resources department.




A request for benefits will be considered a claim, and it will be subject to a
full and fair review.  If Mr. Furlong’s claim is wholly or partially denied, M&I
shall furnish him or his beneficiary (the “Claimant”) or the Claimant’s
authorized representative with a written or electronic notice of the denial
within a reasonable period of time (generally, 90 days after M&I receives the
claim or 180 days, if M&I determines that special circumstances require an
extension of time for processing the claim and furnishes written notice of the
extension to the Claimant or the Claimant’s authorized representative before the
initial 90-day period ends), which sets forth, in an understandable manner, the
following information:




a.

The specific reason(s) for the denial of the claim;

b.

Reference to the specific provisions of the Plan on which the denial is based;

c.

A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why that material or
information is necessary; and

d.

A description of the review procedures and the time limits applicable to those
procedures, including a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a) following a denial on review.

M&I’s written extension notice must indicate the special circumstances requiring
an extension of time for processing the claim and the date by which M&I expects
to render its decision on the claim.




The Claimant or the Claimant’s authorized representative may appeal M&I’s
decision denying the claim within 60 days after the Claimant or the Claimant’s
authorized representative receives the notice denying the claim.  The Claimant
or the Claimant’s authorized representative may submit to M&I written comments,
documents, records and other information relating to the claim.  The Claimant or
the Claimant’s authorized representative shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim.  M&I’s review of the claim and of its
denial of the claim shall take into account all comments, documents, records and
other information submitted by the Claimant or the Claimant’s authorized
representative relating to the claim, without regard to whether these materials
were submitted or considered during the initial decision on the claim.




M&I’s decision on the appeal of a denied claim shall be made within a reasonable
period of time (generally 60 days after M&I receives the claim or 120 days if
M&I determines that special circumstances require an extension of time for
processing the claim and furnishes written notice of the extension to the
Claimant or the Claimant’s authorized representative before the initial 60-day
period ends indicating the special circumstances requiring extension of time and
the date by which M&I expects to render its decision on the claim).  M&I will
furnish the Claimant or the Claimant’s authorized representative with written
or electronic notice of its decision on appeal.  In the case of a decision on
appeal upholding M&I’s initial denial of the claim, M&I’s notice of its decision
on appeal shall set forth, in an understandable manner, the following
information:




a.

The specific reason(s) for the decision on appeal;

b.

Reference to the specific provisions in the Plan on which the decision on appeal
is based;

c.

A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and

d.

A statement describing any voluntary appeal procedures (including voluntary
arbitration or any other form of dispute resolution) offered and the Claimant’s
right to obtain information sufficient to make an informed judgment about
whether to submit a benefit dispute to the voluntary level of appeal, and a
statement of the Claimant’s right to bring an action under ERISA Section 502(a).












